Citation Nr: 1625521	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-03 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2016 Travel Board hearing.  A copy of the transcript is associated with the file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds the December 2012 VA medical opinion of record to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  At the Veteran's February 2016 Travel Board hearing, he alleged a continuity of symptoms from his documented in-service treatment for back pain and testified that he continued to self-treat his back symptoms after visiting sick call.  The Veteran explained that he felt pressure from his superiors to not continually report to sick call despite his back pain.

The examiner's did not properly address the Veteran's lay statements with respect to a continuity of symptomatology since his in-service injury.  As a result, a new VA medical opinion is necessary in order to properly address the Veteran's lay statements with respect to continuing back symptoms. The examiner is reminded that the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  As such, the examiner should be careful to address any contention by the Veteran of a continuity of symptoms since service with respect to his back condition, regardless of whether medical records document treatment.

The Board also notes that the November 2011 rating decision references post-service motor vehicle accidents.  The Veteran testified at his Travel Board hearing that he suffered injuries to his neck as a result of these accidents, and not to his back.  In rendering the opinion, the examiner shoulder discuss the potential impact of these motor vehicle accidents and any relevant medical or lay evidence.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

 If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2. Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's current back disorder.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.  

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. 

Based on a review of the record, the examiner is asked to provide a medical opinion as to the following:

As to any back disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's periods of active service. 

The examiner should specifically address any relevant service treatment records, private medical records, or other potentially relevant medical or lay evidence, including the Veteran's contentions regarding a continuity of symptomatology.  This includes the Veteran's credible testimony that he self-treated his back condition while in-service, as found in the VBMS Hearing Testimony dated 2/26/2016.  In addition, the examiner should discuss the relevance, if any, of the Veteran's post-service motor vehicle accidents.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed shoulder disorder. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.

3.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

